Citation Nr: 1103559	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes mellitus 
type II (DM), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Subsequent to the December 2007 Supplemental Statement of the 
Case (SSOC), additional medical evidence (2007 VA hospitalization 
records) was received.  VA regulations provide that any pertinent 
evidence submitted by an appellant without waiver of RO 
consideration must be referred to the RO for review and 
preparation of an SSOC.  38 C.F.R. § 20.1304.  However, upon 
review of the additional evidence, the Board finds that it shows 
treatment for PTSD and therefore is not pertinent to the issue on 
appeal.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not 
apply, and the case need not be returned to the RO.


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the Veteran was 
denied entitlement to service connection for DM, to include as 
due to exposure to herbicides.

2.  The evidence associated with the claims files subsequent to 
the April 2003 rating decision is cumulative or redundant of the 
evidence previously of record or does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for DM, to include as due to 
exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in June 
2006 (prior to the initial adjudication of the claim) advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  This letter also 
informed the Veteran of the basis for the prior denial, and 
provided him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence which 
could be obtained to substantiate the claim.  (Further pertinent 
evidence may be outstanding.  However, such evidence cannot be 
obtained without the Veteran's cooperation.  The RO attempted to 
secure such from the Veteran in an August 2007 letter.  He did 
not respond, and further development could not proceed without 
his response.  The duty to assist is not a one-way street.  A 
veteran cannot passively wait for assistance in those 
circumstances where his cooperation is needed for evidentiary 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).)  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which, "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for DM in 2002.  In an April 2003 rating decision, the 
Veteran was denied entitlement to service connection for DM 
because the medical evidence did not show that the Veteran had a 
diagnosis of DM.  The Veteran did not appeal this decision.
 
The evidence of record at the time of the April 2003 rating 
decision included the following: the Veteran's STRs, which were 
negative for complaints or findings related to DM; treatment 
notes from the Columbia VA Medical Center, Moncrief Army Hospital 
at Ft. Jackson, Ft. Benning, Madigan Army Hospital at Ft. Lewis, 
and private physicians dated from 1979 to 2002 which include 
mention of the Veteran's history of Agent Orange-related DM 
without any supporting clinical findings; a September 2002 VA 
examination report with a March 2003 addendum which notes the 
Veteran's contentions that he was first diagnosed with DM at 
Moncrief Army Hospital in 2002 and findings that the Veteran's 
oral three-hour glucose tolerance test showed that he did not 
meet the diagnostic criteria for DM. 

The pertinent evidence that has been received since the RO's 
April 2003 rating decision includes VA inpatient and outpatient 
treatment records dated from 2005 to 2007 which note no definite 
diagnosis of DM.  Of note, an October 2007 VA outpatient 
treatment record notes that the Veteran's March 2007 HgbA1c 
(blood sugar) test showed that the Veteran was not diabetic.  
Moreover, he was not taking any oral medications or insulin.  The 
evidence received since the RO's April 2003 rating decision also 
includes statements from the Veteran received in May 2006, March 
2007 and July 2007, in which he essentially maintained that he 
was first diagnosed with DM at Moncrief Army Hospital and 
receives treatment for diabetes through the VA.  He also 
maintained that his DM was managed through diet and exercise.

The Board finds the evidence received since the April 2003 rating 
decision to be cumulative and redundant in nature and that it 
does not relate to the reasons the claim was originally denied.  
No competent (medical) evidence of a current diagnosis of DM has 
been added to the record.  Therefore, the evidence added to the 
record is not new and material.

Accordingly, reopening of the claim is not warranted.


							(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having not been received, reopening of 
the claim of entitlement to service connection for DM, to include 
as a result of herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


